Appeal from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered April 28, 2009 in a personal injury action. The order, insofar as appealed from, denied the motion of defendant for summary judgment and granted the cross motion of plaintiff for partial summary judgment.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on March 18, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Peradotto, Carni, Lindley and Sconiers, JJ.